Citation Nr: 1810806	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-07 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for low back disability with spondylolisthesis, degenerative joint disease (DJD), and disc disease. 

2.  Entitlement to a disability rating in excess of 10 percent for residuals of right knee injury.

3.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity. 

4.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity. 

5.  Entitlement to a disability rating in excess of 10 percent for migraine headaches prior to December 9, 2010, and a rating in excess of 30 percent, effective December 9, 2010.

6.  Entitlement to service connection for sleep apnea 
7.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:     Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to October 1997.	

These matters come before the Board of Veterans' Appeals (Board) from March 2009, October 2014, and May 2015 rating decisions by a VA RO.  In December 2010, a Travel Board hearing was held.  In June 2011, this case was remanded for additional development.  In August 2012, the RO awarded a 30 percent staged rating, effective December 9, 2010, for migraine headaches.  In June 2014, the Board remanded several of these issues for additional development.

The Board notes that the Veteran submitted additional medical evidence in support of his claims after the most recent adjudication of these claims by the Agency of Original Jurisdiction (AOJ).  However, as the representative submitted a statement in November 2017 indicating that the Veteran wished to waive review of all newly submitted evidence by the AOJ, the Board may proceed to adjudicate all claims as done below.  See 38 C.F.R. §§ 19.37, 20.1304 (2017).

The issue of entitlement to service connection for Gulf War syndrome, to include chronic fatigue, an undiagnosed illness, and arthritis has been raised by the record in a March 2016 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability with spondylolisthesis, DJD, and disc disease is manifested by pain and limitation of forward flexion to 30 degrees.

2.  The Veteran's service-connected residuals of right knee injury is manifested by complaints of pain, limitation of extension to 10 degrees, and limitation of flexion to 92 degrees upon repetitive use. 

3.  The Veteran's service-connected radiculopathy of the left lower extremity is manifested by mild incomplete paralysis. 

4.  The Veteran's service-connected radiculopathy of the right lower extremity is manifested by mild incomplete paralysis.

5.  For the period of November 7, 2008, to September 10, 2013, the Veteran's service-connected migraine headache disability is manifested by migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.

6.  For the period of September 11, 2013, to the present, the Veteran's service-connected migraine headache disability is manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

7.  The most probative evidence of record does not establish that the Veteran's sleep apnea was caused by his military service, or was caused or aggravated by his service-connected migraine headaches.

8.  For the period of August 18, 2010, to January 5, 2015, the Veteran was rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.

9.  Effective January 6, 2015, the Veteran's combined 100 percent scheduler rating renders the issue of entitlement to TDIU moot.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for the Veteran's service-connected low back disability with spondylolisthesis, DJD, and disc disease were not met.  See 38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected residuals of right knee injury were not met.  See 38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes, 5010, 5260, 5261 (2017).

3.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected radiculopathy of the left lower extremity were not met.  See 38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected radiculopathy of the right lower extremity were not met.  See 38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Codes 8520 (2017).

5.  For the period of November 7, 2008, to September 10, 2013, the criteria for a 30 percent disability rating, and no higher, for the Veteran's service-connected migraine headaches have been met.  See 38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Codes 8100 (2017).

6.  For the period of September 11, 2013, to the present, the criteria for a 50 percent disability rating, and no higher, for the Veteran's service-connected migraine headaches have been met.  See 38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8100 (2017).

7.  The criteria for service connection for sleep apnea have not been met.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303, 3.310 (2017).

8.  For the period of August 18, 2010, to January 5, 2015, the criteria for a TDIU have been met.  See 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2017).

9.  Effective January 6, 2015, the issue of entitlement to TDIU is moot.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

In December 2010, the Veteran had a hearing before a Veterans Law Judge (VLJ).  This VLJ has since retired, and the Veteran was notified of such in a May 2017 letter.  In May 2017, the Veteran responded that he did not wish to be scheduled for a hearing before another VLJ.  He has not alleged any deficiency with his hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303  (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder. 38 C.F.R. § 3.310  (a). Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

1.  Entitlement to a disability rating in excess of 40 percent for low back disability with spondylolisthesis, DJD, and disc disease. 

In a March 2009 rating decision, the RO continued a 40 percent evaluation for his service-connected low back disability with spondylolisthesis, DJD, and disc disease under Diagnostic Code 5242.  The Veteran is seeking a higher rating.  

Diagnostic Code 5242 can be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  As the Veteran is already in receipt of a 40 percent evaluation for his service-connected lumbar spine disability, the criteria for assigning disability ratings below 40 percent are not pertinent in this case.  The General Formula provides a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating for unfavorable ankylosis of the entire spine.

The Veteran could alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  The Formula for Rating IVDS Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months ............................ 60 percent

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months .. 40 percent

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months .. 20 percent

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months ...... 10 percent

For purposes of evaluations under the Formula for Rating IVDS on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Board has reviewed all relevant post-service medical records and the Veteran's statements, which document complaints of chronic back pain, and limitation of motion and activities.  The Veteran also underwent VA spine examinations in December 2008, November 2009, and November 2016, which are of record.

Upon review of all pertinent evidence, the Board finds that the criteria for a rating higher than 40 percent have not been met.  There is no evidence of record, to include the most recent November 2016 VA examination report, reflecting that the Veteran has ankylosis of any kind of the entire spine or of the thoracolumbar spine, or that the Veteran's lumbar spine disability has resulted in incapacitating episodes requiring physician-prescribed bedrest having a total duration of at least 6 weeks during a 12-month period.  As such, an evaluation in excess of 40 percent is not warranted for the Veteran's service-connected lumbar spine disability under either the General Formula or the Formula for Rating IVDS Based on Incapacitating Episodes.

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40, 4.45, the Veteran has already been assigned the maximum evaluation allowable for limitation of range of motion.  There is no indication in the medical evidence of record that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation for any period of time on appeal.  As such, an increased rating is not warranted under the Deluca criteria for any period of time on appeal.  

The Board has considered whether a separate evaluation is warranted for any associated objective neurological abnormalities, including, but not limited to bowel or bladder impairment, under an appropriate diagnostic code for any period of time on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  The Veteran has already been granted service connection separately for radiculopathy of the bilateral lower extremities, as will be discussed below.  As there is no medical or lay evidence of record demonstrating neurologic abnormalities related to the Veteran's service-connected low back disability other than radiculopathy of the bilateral lower extremities, an increased or separate compensable evaluation is not warranted under these criteria. 

In summary, the Board concludes that the preponderance of the evidence is against the claim for a disability evaluation in excess of 40 percent for service-connected low back disability with spondylolisthesis, DJD, and disc disease for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Hart, supra.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of right knee injury.

In a March 2009 rating decision, the RO continued a 10 percent evaluation under Diagnostic Codes 5010-5260 for the Veteran's service-connected residuals of right knee injury.  The Veteran is seeking a higher rating.

The Board notes that Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a , Diagnostic Code 5010.

Degenerative arthritis, or osteoarthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

According to Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

The Board has reviewed all relevant post-service medical records, as well as the Veteran's statements, which primarily document complaints of pain.  At his December 2010 hearing, the Veteran testified that his primary symptoms consist of swelling and pain upon movement.  The Veteran underwent VA knee examinations in December 2008 and November 2016, which are of record.  

As noted above, Diagnostic Code 5010 provides that arthritis by trauma will be rated on limitation of motion of the affected parts as degenerative arthritis.  In this regard, however, the Veteran is already receiving a separate compensable evaluation for the right knee for pain accompanying noncompensable limitation of motion of the right knee under Diagnostic Code 5260.  As such, a separate compensable evaluation is not warranted for the right knee for pain accompanying noncompensable limitation of motion under Diagnostic Codes 5003 and 5010.

With regard to the possibility of assigning an increased evaluation for the right knee under Diagnostic Codes 5260 or 5261, the Board notes that the Veteran's right knee range of motion was recorded as 10 degrees to 110 degrees at the December 2008 VA examination and as 0 to 110 degrees at the November 2016 VA examination.  Therefore, the Board notes that the Veteran's right knee disability meets the criteria for a 10 percent evaluation under Diagnostic Code 5261 for limitation of extension but does not meet the criteria for a compensable evaluation under Diagnostic Code 5260 for limitation of flexion. 

In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As such, the Board will continue the currently assigned 10 percent evaluation for the Veteran's right knee disability but finds that this previously-assigned 10 percent evaluation is more appropriately assigned under Diagnostic Code 5261, as opposed to under Diagnostic Code 5260.

With regard to whether an evaluation in excess of 10 percent can be assigned under 5261, as noted above, there is no medical evidence of record reflecting that the Veteran's extension as limited to 15 degrees, as needed for a 20 percent evaluation.  As such, an evaluation in excess of 10 percent cannot be assigned for the right knee under Diagnostic Code 5261.

The Board has reviewed alternative diagnostic codes under which the Veteran could receive increased ratings for either knee.

Diagnostic Code 5257 addresses impairment of the knee in the form of recurrent subluxation or lateral instability.  There is no evidence of record from this time period documenting recurrent subluxation or lateral instability.  The November 2016 VA examination specifically noted no history of lateral instability or recurrent subluxation.  The December 2008 VA examiner did not note either lateral instability or recurrent subluxation, and the Veteran specifically denied instability at this examination.  Additionally, the December 2008 VA examiner noted that the right knee was stable to Lachman, Drawer, and varus and valgus stressing.  The Veteran's post-service treatment records also do not document recurrent subluxation or lateral instability.  As such, a compensable evaluation is not warranted for the right knee under Diagnostic Code 5257.

Diagnostic Code 5258 addresses dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion.  While the Veteran reported pain at both VA examinations and intermittent locking at the December 2008 VA examination,  he did not report locking at the November 2016 VA examination and no effusion was noted at either examination.  Moreover, the evidence of record, to include the 2008 and 2016 VA examination reports, does not reflect that the Veteran has dislocated semilunar cartilage.  Therefore, with no evidence of effusion and dislocated semilunar cartilage related to his service connected right knee disability, the Board finds that increased or separate evaluations are not available under Diagnostic Code 5258 for the right knee.
 
Diagnostic Code 5259 addresses symptomatic removal of semilunar cartilage.  As the Veteran has not undergone a removal of semilunar cartilage of his right knee due to his service-connected residuals of right knee injury, the Board finds that this diagnostic code is inapplicable.  As such, a compensable rating is not available under Diagnostic Code 5259 for the right knee.

The remaining applicable diagnostic codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  As there is no evidence of record showing that the Veteran has ankylosis, impairment of the tibia and fibula, or acquired, traumatic genu recurvatum with regard to the right knee, these diagnostic codes are not applicable.

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40 and 4.45, there is no indication in the medical evidence of record, to include the 2008 and 2016 VA knee examination reports, that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation.  While the 2008 VA examination report recorded a flexion limited to 92 degrees upon repetitive use, this additional limitation in motion does not meet the criteria for an increased rating.  Moreover, the 2016 VA examiner specifically noted no additional limitation upon repetitive use.  As such, an increased rating is not warranted for the right knee under the Deluca criteria for any period of time on appeal.  

In summary, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for service-connected residuals of right knee injury.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Hart, supra.

3.  Entitlement to separate disability ratings in excess of 10 percent each for service-connected radiculopathy of the left lower extremity and the right lower extremity. 

In a May 2015 rating decision, the RO continued separate 10 percent evaluations under Diagnostic Code 8520 for service-connected right lower extremity radiculopathy and service-connected left lower extremity radiculopathy.  The Veteran seeks higher ratings.

Under Diagnostic Code 8520, ratings of 10, 20, and 40 percent are assigned for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve, respectively.  A 60 percent rating is assigned if the incomplete paralysis is severe, with marked muscular atrophy.  An 80 percent rating is warranted where there is complete paralysis of the sciatic nerve resulting in the foot dangling and dropping, with no active movement possible of the muscles below the knee, with flexion of the knee weakened or lost.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6  (2017).

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 4.2, 4.6 (2017).

The Board has reviewed all relevant post-service medical records and the Veteran's statements, which document complaints of pain and limitation of activities.  The Veteran also underwent pertinent VA examinations in May 2015 and November 2016, which are of record.

At the May 2015 VA examination, the Veteran was noted as having mild paresthesias and/or dysthesias, mild constant pain, mild intermittent pain, and mild numbness of the bilateral lower extremities.  He had normal ankle dorsiflexion and normal ankle plantar flexion bilaterally.  Deep tendon reflexes were normal bilaterally for the ankle and the knee.  Sensory examination was normal bilaterally for the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  He was noted as having mild incomplete paralysis of the sciatic nerve bilaterally.  The examiner noted that this condition resulted in pain when standing for long periods.

At the November 16, 2016, VA examination, the Veteran reported severe constant pain, moderate paresthesias and/or dysthesias, and moderate numbness of the bilateral lower extremities.  Muscle testing was normal bilaterally for knee extension, ankle plantar flexion, and ankle dorsiflexion.  There was no muscle atrophy.  Deep tendon reflexes were normal bilaterally for the ankle and knee.  Sensory examination was normal bilaterally for the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  He was noted as having mild incomplete paralysis of the sciatic nerve bilaterally.  The examiner noted that this condition resulted in worsening pain when standing for long periods.

Upon review of all pertinent evidence, the Board finds that the criteria for separate ratings higher than 10 percent for radiculopathy of either lower extremity have not been met.  The Board acknowledges that the Veteran reported severe constant pain, moderate paresthesias and/or dysthesias, and moderate numbness of the bilateral lower extremities at the November 2016 VA examination.  While the Board has considered these complaints, the Board notes that objective testing done at the November 2016 VA examination revealed normal muscle strength, normal deep tendon reflexes, and normal sensory examination.  The examiner specifically noted bilateral mild incomplete paralysis.  Additionally, the May 2015 VA examiner noted normal muscle strength, normal deep tendon reflexes, and normal sensory examination, and the examiner noted that the Veteran had bilateral mild incomplete paralysis as well.

Therefore, while the Board has considered the Veteran's reports regarding pain, numbness, paresthesias and/or dysthesias, and difficulty standing for long periods, the Board ultimately finds that an evaluation in excess of 10 percent is not warranted for either lower extremity.  As noted above, all objective testing, to include muscle strength, deep tendon reflex, and sensory testing were normal at both VA examinations, and both examiners determined that the Veteran had bilateral mild incomplete paralysis.  As such, the Board does not find that the Veteran's symptoms reflect moderate incomplete paralysis or greater of either lower extremity.  As such, an increased evaluation is not warranted under Diagnostic Code 8520 for radiculopathy of either lower extremity.

The Board has considered whether an increased evaluation could be assigned under an alternative diagnostic code used in rating disease of the peripheral nerves.  38 C.F.R. § 4.124a (2017).  However, the Board finds that Diagnostic Code 8520 is the most appropriate diagnostic code for evaluating the Veteran's service-connected disabilities.  As such, an increased rating is not warranted under an alternative diagnostic code. 

The Board concludes that the preponderance of the evidence is against assigning separate ratings in excess of 10 percent for either the Veteran's service-connected right lower extremity radiculopathy or his left lower extremity radiculopathy, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for application.  Hart, supra.

4.  Entitlement to a disability rating in excess of 10 percent for migraine headaches prior to December 9, 2010, and a rating in excess of 30 percent, effective December 9, 2010.

In March 2009, the RO continued a 10 percent evaluation under Diagnostic Code 8100 for migraine headaches.  In August 2012, the RO awarded a 30 percent staged rating, effective December 9, 2010, for migraine headaches.  The Veteran is seeking higher evaluations.   

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.71a, Diagnostic Code 8100 (2017).

The Board has reviewed all relevant post-service medical records and the Veteran's statements, which document complaints of headaches and medications prescribed for headaches.  The Veteran also underwent pertinent VA examinations in December 2008, November 2009, and November 2016, which are of record.

The Veteran indicated on his November 7, 2008, claim that his migraine headaches were so bad and frequent that, after withstanding noise at work, he basically had to subdue himself to a room for 2 to 3 hours of peace and silence afterward. 

At a December 2008 VA examination, the Veteran reported some headaches every day but only reported headaches which required that he retreat to a darkened room and rest for several hours about once a month or so.  The examiner diagnosed the Veteran with headaches, not otherwise classified, but with more characteristics of tension-type headache and a few characteristics of migraines.  The examiner noted that that the headaches were not prostrating, that they occurred on a frequent basis, and that they did not impede his activities of daily living. 

At a November 2009 VA examination, the Veteran described his headaches as being worse than they were the previous year.  He reported that he did not take medication for the headaches because he said all of the medications he tried had too many side effects.  The examiner noted that the headaches were not prostrating and were not significantly interfering with his activities of daily living. 

At the June 2010 hearing, the Veteran testified that he would have headaches 4 to 5 times per week.  However, he indicated that he had not had any severe headaches like he had when he had been working since he left work in August 2010. 

In an October 2011 treatment record from University Specialty Clinics Department of Neurology, the Veteran reported headaches 1 to 2 times per week lasting 1 to 2 hours, with throbbing 10 out of 10 pain with photophobia and phonophobia, but without nausea and vomiting.  There was no real aura with the headaches.  He also reported a milder type of headache that lasted all day long the other 5 days of the week with a pain level of 7 out of 10. 

In a December 2011 medical record from a private physician at SleepMed of South Carolina at Baptist Medical Center, the Veteran reported having 2 severe migraines in the past 2 months since starting on Elavil, which significantly decreased his severe migraines.

In an October 2012 private medical record from Dr. S at University Specialty Clinics, it was noted that the Veteran reported severe headaches occurring 2 to 3 times per week, lasting 1 to 2 hours with throbbing, photophobia, phonophobia, nausea, and vomiting, and without aura.

In a September 11, 2013, medical record from USC Neurology, the Veteran reported migraine headaches 3 to 4 times per week. 

In a November 2013, private medical record from Dr. S at University Specialty Clinics, it was noted that the Veteran has had a significant reduction in his headaches with treatment of his sleep with CPAP, specifically 40 percent fewer headaches.

In a June 22, 2015, VA treatment record, the Veteran reported migraine pain with a frequency of 2 to 3 times per week. 

In a January 14, 2016, VA treatment record, the Veteran reported migraine headaches without aura, left hemicranium, associated with nausea, that lasted around 3 to 4 hours, with 1 to 2 episodes a day. 

On November 16, 2016, the Veteran underwent a VA examination, at which it was noted that he experienced characteristic prostrating attacks of migraine/non-migraine pain once every month.  Later on in this examination report, it was noted that the Veteran had migraines that occurred weekly and lasted for a few days.  It was noted that he had tried medications in the past with no relief and had recently taken Phenergan for a headache.  It was also noted that he was not on an ideal regimen and needed a follow up with a neurologist for further management.  The examiner noted that the Veteran had significant headaches that occur with regular frequency and would limit his ability to work in his previous line of work, as he needed a quiet dark area when headaches occur.  

In a January 2017 statement, the Veteran submitted a statement asserting that the information recorded at the November 2016 VA examination was not accurate and that he had 2 to 3 prostrating attacks per week.  He also submitted in January 2017 a list of 15 medications that he used for migraines.  It was unclear whether he was asserting that he currently used these medications or had used them in the past.  
 
As noted above, a 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability under Diagnostic Code 8100.  The Veteran reported 3 to 4 migraine headaches per week at a September 11, 2013, medical record from USC Neurology.  In a June 22, 2015, VA treatment record, the Veteran reported migraine pain with a frequency of 2 to 3 times per week.  The Veteran reported in a January 14, 2016, VA treatment record that he had migraine headaches that lasted around 3 to 4 hours, with 1 to 2 episodes a day.  Additionally, the November 2016 VA examiner's noted that the Veteran had significant headaches that occur with regular frequency and would limit his ability to work in his previous line of work.  As the Veteran consistently reported migraine headaches several times per week and the November 2016 VA examiner noted that these headaches would limit his ability to work, the Board finds that the criteria for a 50 percent evaluation have been met under Diagnostic Code 8100.  The Board finds that this evaluation should be assigned, effective September 11, 2013, the date of the aforementioned private medical record, in which the Veteran reported 3 to 4 migraines per week.  This is the maximum evaluation available under this diagnostic code. 

With regard to the remaining period of time on appeal from November 7, 2008, to September 10, 2013, the Board finds that the criteria for a 30 percent evaluation has been met under Diagnostic Code 8100.  At the December 2008 VA examination, the Veteran reported daily headaches and that he had to retreat to a darkened room and rest for several hours about once per month.  At the November 2009 VA examination, the Veteran reported that his headaches were worse than the previous year.  In the October 2011 treatment record from University Specialty Clinics Department of Neurology, the Veteran reported headaches one to 2 times per week lasting 1 to 2 hours, with throbbing 10 out of 10 pain with photophobia and phonophobia.  Therefore, in light of the Veteran's assertion dating back to the December 2008 VA examination report that he had migraines that required him to retreat to a dark room for several hours about once per month, the Board finds that the criteria for a 30 percent has been met for the period of November 7, 2008, to September 10, 2013.  

While the Board has considered whether a 50 percent evaluation is warranted dating back to November 7, 2008, the Board ultimately finds that the evidence of record does not support that the Veteran's migraine headaches were characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability for this time period.  The December 2008 and November 2008 VA examiners specifically noted that these headaches were not prostrating and did not significantly interfere with his activities of daily living.  In an October 2011 treatment record from University Specialty Clinics Department of Neurology, the Veteran reported headaches one to 2 times per week lasting 1 to 2 hours.  However, in a December 2011 from a private physician at SleepMed of South Carolina at Baptist Medical Center, the Veteran reported having 2 severe migraines in the past 2 months since starting on Elavil, which significantly decreased his severe migraines.  While the Veteran reported severe headaches occurring 2 to 3 times per week and lasting 1 to 2 hours in an October 2012 private medical record from Dr. S at University Specialty Clinics, there is no indication in the medical evidence of record that the Veteran had very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability. throughout this time period on appeal.  As such, the Board finds that a 30 percent evaluation, and no higher, should be awarded for the period of November 7, 2008, to September 10, 2013.   

In granting the 30 percent evaluation, the Board notes that the Veteran stopped working on August 17, 2010, and has reported that his headaches affected his ability to work.  While the Board has considered this evidence in assigning a 30 percent evaluation, as opposed to a 50 percent evaluation for the period of November 7, 2008, to September 10, 2013, the Board finds that the evidence of record reflects that the Veteran stopped working due to multiple disabilities, not just his migraine headache disability, as will be discussed in further detail below. 

The Board has reviewed alternative diagnostic codes relating to neurological conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.124a (2017).  

In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence supports the grant of a 30 percent evaluation, but not higher, for the period of November 7, 2008, to September 10, 2013, and the grant of a 50 percent, but not higher, for the period of September 11, 2013, to the present, for the Veteran's service-connected migraine headaches.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is for application and has been applied appropriately.  See Hart, supra.

5.  Entitlement to service connection for sleep apnea 

The Veteran is seeking service connection for sleep apnea, which he has asserted could be related to his service-connected migraine headaches.

A review of his service treatment records reveals no complaints, treatment, or diagnoses of sleep apnea. 

Post-service medical records reveal a diagnosis of sleep apnea.  In a December 2011 statement from a private physician, Dr. M., it was noted that that the Veteran had severe sleep apnea that is most likely contributing, if not the primary cause of his excessive daytime sleepiness, as well as headaches of a migrainous nature. 

In April 2014, the Veteran underwent a pertinent VA examination, at which the VA examiner found that the Veteran's migraines do not cause his sleep apnea but rather vice versa.  His obstructive sleep apnea causes his migraines and, according to his neurologist, Dr. S., have improved since going on a CPAP.  

In a February 2015 statement from Dr. F, it was suggested that morning headaches are associated with untreated sleep apnea.

In a March 19, 2015, statement from a private physician at University of South Carolina School of Medicine, Dr. S noted that uncontrolled sleep apnea has the potential to exacerbate migraines due to sleep deprivation.  

Currently, there is no medical evidence of record indicating that the Veteran had sleep apnea in service and no medical evidence of record relating a current diagnosis of sleep apnea to service or to a service-connected disability.  While the private opinions discussed above and the April 2014 VA opinion all seem to agree that the Veteran's migraines are aggravated by his sleep disturbances, there is no medical evidence of record reflecting that his migraines cause or aggravate his sleep apnea. 

The Board notes the Veteran's assertions that his service-connected migraine headaches could affect his sleep apnea.  While the Veteran's complaints as to duration or severity of symptoms are certainly capable of lay observation, the Board finds that the causes of his currently diagnosed sleep apnea are not capable of lay observation.  In any case, as explained above, the medical evidence indicates the very opposite of what the Veteran is asserting. As such, the Veteran's opinion is afforded little weight in the analysis of whether a nexus between his current sleep apnea and his service or a service-connected disability exists.

Therefore, as the Veteran's service treatment records are negative for complaints related to sleep apnea, there is no medical or lay evidence of linking sleep apnea to service, the VA and private medical opinions of record give no indication that the Veteran's sleep apnea is caused or aggravated by his migraine headaches but instead reflect the opposite, and the Veteran does not have the medical expertise to link his sleep apnea to migraine headaches or to service, service connection cannot be granted for sleep apnea on a direct basis or a secondary basis. 

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for sleep apnea, and the benefit-of-the-doubt rule is not for application.

6.  Entitlement to TDIU.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340 (a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340 (a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 
Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1 , 4.15; Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities.  On his April 2016 Application for Increased Compensation Based on Unemployability, the Veteran reported that he is prevented from working due to his arthritis, migraine headaches, PTSD, and groin rash.  He stated that he last worked full time on August 17, 2010, and he became too disabled to work on March 1, 2011.  He indicated on this form that he left his last job due to his disabilities. 

Service connection has been established for posttraumatic stress disorder (PTSD) with anxiety disorder, evaluated as 30 percent, effective February 3, 2010, and as 70 percent from January 6, 2015; low back degenerative disc disease, joint disease, and spondylolisthesis, evaluated as 40 percent; migraine headaches, evaluated as 30 percent prior to September 11, 2013, and as 50 percent from September 11, 2013; degenerative disc disease of the cervical spine, evaluated as 20 percent prior to April 14, 2016, and as 30 percent, effective April 14, 2016; residuals of a right knee injury, evaluated as 10 percent; left lower extremity radiculopathy, evaluated as 10 percent, effective December 15, 2008; a skin rash, evaluated as 10 percent; right lower extremity radiculopathy, evaluated as 10 percent, effective February 3, 2010; painful scar, post lipoma excision on mid-back, evaluated as 10 percent, effective September 9, 2015; and laceration scar of the chin, excision scar of lipoma from mid-back, and erectile dysfunction, all evaluated as noncompensable.  

As the Veteran has repeatedly submitted statements that he maintained full-time employment until August 17, 2010, and his reported income on his April 2016 Application for Increased Compensation Based on Unemployability exceeded the poverty thresholds as determined by the United States Department of Commerce, Bureau of the Census, the Board will consider whether he is entitled to TDIU benefits as of August 18, 2010.  In light of the increased rating assigned above to the Veteran's migraine headaches, the Board notes that the Veteran has a combined rating of 90 percent or greater throughout the period of his unemployability dating back to August 18, 2010.  Therefore, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16 (a) are met because the Veteran has two or more disabilities with a combined rating of at least 70 percent with one disability rated as at least 40 percent.

With regard to his employability, a Department of the Army staff physician noted in a December 2013 letter that the Veteran has multiple medical issues that include: (1) lower back pain, degenerative Joint Disease radiculopathy, disc Disease, (2) residuals right knee injury, (3) migraine headaches, (4) degenerative disc disease of the cervical spine, (5) posttraumatic stress disorder with anxiety.  The physician noted that the Veteran reported that these conditions cause him the inability to stand, walk, or sit for prolonged periods.  Frequent migraines caused absence from work.  These multiple conditions have made it difficult to be employed.  

It is clear that the Veteran has significant occupational impairment due to his service-connected disabilities, as demonstrated by the overall combined rating of at least 90 percent throughout his period of unemployment.  Moreover, the Board has considered the Veteran's reports that he was unable to work beyond August 17, 2010, due to his arthritis, migraine headaches, PTSD, and groin rash, as well as the December 2013 opinion from the Department of the Army staff physician regarding his employability.  After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether the Veteran has been unable to secure or follow substantially gainful employment due to his service-connected disabilities as of August 18, 2010.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for entitlement to TDIU have been met.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

In granting entitlement to TDIU, the Board notes that the Veteran is in receipt of a 100 percent combined schedular rating as of January 6, 2015.  A TDIU rating is contingent on the schedular rating being less than total.  38 C.F.R. § 4.16 (a).  However, in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that the issue of entitlement to TDIU may not be moot based on the assignment of a total schedular rating under certain circumstances, in particular where special monthly compensation (SMC) could be awarded based on the consideration of a TDIU rating under 38 U.S.C.A. § 1114 (s).  See also Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of SMC. 

This case, however, is distinguished from the case in Bradley, in that the grant of the Veteran's TDIU is not predicated on a single disability but is predicated on multiple service-connected disabilities.  Specifically, the grant of entitlement to TDIU was based largely in part on the aforementioned December 2013 letter from the Department of the Army staff physician, noting that the Veteran's multiple conditions, to include his PTSD, migraine headaches, and back, knee, neck disabilities, made it difficult to be employed, as these conditions caused him the inability to stand, walk, or sit for prolonged periods, and his frequent migraines caused absence from work.  Moreover, the Veteran himself indicated on a May 2016 statement that he had not worked since August 2010 due to his ailments, to include arthritis of multiple joints, headaches, radiculopathy, a skin rash, PTSD, and a scar.  The Veteran asserted that arthritis pain affected his ability to sit or stand for long periods, and frequent migraines headaches affected his ability to work as well.  Therefore, this grant of TDIU was based on impairment from several service-connected disabilities, and not just a single disability.  

The Board acknowledges that, subsequent to the August 18, 2010, grant of entitlement to TDIU, the evaluation assigned to the Veteran's PTSD with anxiety was increased to 70 percent and the evaluation assigned to the Veteran's migraines headaches was increased to 50 percent.  However, there is still no indication that the Veteran's entitlement to TDIU could be predicated on a single disability at any time during the appeal period.  Regarding the Veteran's headaches, a November 2016 VA examiner noted that it is at least as likely as not that his migraines in their current severity preclude his ability to work in the previous lines of work that he has done but that he could potentially work if he was able to have periods/places to go when headaches are flaring.  Regarding his PTSD with anxiety, a May 2015 VA examiner noted that the Veteran had occupational and social impairment with  occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner gave no indication that he was precluded from maintaining employment due to his PTSD with anxiety.  Regarding the Veteran's lumbar spine disability, while a November 2016 VA examiner confirmed that the Veteran's back condition made it difficult to work in a line of work that required manual labor or standing on his feet for long periods of time, the examiner also found that it is less likely than not that the Veteran's back disability would preclude him from doing sedentary work, if he was qualified for that work.  Additionally, the Board notes that the Veteran has several other service-connected disabilities, evaluated as 20 percent or less.  However, there is no indication in any medical evidence or lay evidence that these disabilities on their own rendered the Veteran unemployable.   

Therefore, as the Veteran has no individual service-connected disability that is rated at 100 percent, and the Veteran's TDIU is predicated on multiple service-connected disabilities, the percentage rating criteria for SMC at the housebound rate have not been met at any point during the period of time on appeal.  As such, entitlement to TDIU is being granted for the period of August 18, 2010, the first date of his unemployment, to January 5, 2015, the date before his scheduler rating reached a total combined 100 percent.  The issue of entitlement to TDIU from January 6, 2015, to the present, is considered moot, as the Veteran is already in receipt of a combined scheduler evaluation of 100 percent, effective January 6, 2015, and the findings in Bradley are not applicable in this case.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).

7.  Entitlement to Extraschedular Ratings and SMC

Although a case may be referred to the Director, Compensation Service, for consideration of an extraschedular rating, see 38 C.F.R. § 3.321 (b)(1) (2017), referral requires that there be symptoms not contemplated by the rating criteria.  In Yancy v. McDonald, the Court noted that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007).  In this case, the Veteran has not raised this issue through his statements, and the evidence of record does not raise this issue through documentation of symptoms not contemplated by the rating criteria.  As such, the issue of referral to the Director, Compensation Service, for consideration of an extraschedular rating is not currently before the Board for consideration.

Additionally, the Board notes that the Court has held that a claim for an increased rating includes a claim for entitlement to SMC when the criteria for such are raised.  Akles v. Derwinski, 1 Vet. App 118 (1991).  In this case, however, the Veteran has not raised this issue himself through any statements.  Moreover, the evidence of record does raise this issue, as the percentage rating criteria for entitlement to SMC have not been met, to include consideration of whether the percentage rating criteria could be met in consideration of the Veteran's TDIU grant under the holding in Bradley, as discussed above.  As such, the issue of entitlement to SMC is not currently before the Board for consideration.



ORDER

Entitlement to a disability rating in excess of 40 percent for low back disability with spondylolisthesis, DJD, and disc disease is denied. 

Entitlement to a disability rating in excess of 10 percent for residuals of right knee injury is denied.

Entitlement an evaluation in excess of 10 percent for radiculopathy of the left lower extremity is denied. 

Entitlement an evaluation in excess of 10 percent for radiculopathy of the right lower extremity is denied. 

Entitlement to a disability rating of 30 percent, but not higher, for migraine headaches for the period of November 7, 2008, to September 10, 2013, is granted.

Entitlement to a disability rating of 50 percent, but not higher, for migraine headaches for the period of September 11, 2013, to the present is granted.

Entitlement to service connection for sleep apnea is denied.

For the period of August 18, 2010, to January 5, 2015, entitlement to TDIU is granted.

Effective January 6, 2015, entitlement to TDIU is dismissed.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


